Citation Nr: 0515016	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-25 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to special monthly pension (SMP), based on 
the need for the regular aid and attendance of another person 
(A&A) or housebound status. 

2.  Whether living expenses to include room and board, and 
heating, electric and cable bills should be used to reduce 
the veteran's countable income for pension purposes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

By a March 2003 RO decision, the veteran's claim for SMP 
based on the need for A&A or housebound status was denied.  
It is noted that the RO received the veteran's timely notice 
of disagreement (NOD) in May 2003; he was furnished a 
statement of the case (SOC) in October 2003; and a timely 
substantive appeal was received in November 2003.

In a May 2003 letter, the veteran was informed that his 
living expenses to include room and board, and heating, 
electric and cable bills were not medical expenses and could 
not be used to reduce his countable income for pension 
purposes.  The veteran filed a timely NOD, which was received 
in May 2003; he was furnished a SOC in July 2003; and he 
filed a timely substantive appeal that was received in August 
2003.  

The veteran has properly appealed both the claim for SMP as 
well as the claim regarding countable income to the Board of 
Veterans' Appeals (Board). 

In October 2004, the RO scheduled the veteran to present 
testimony during a Board videoconference hearing.  In 
September 2004, prior to the date of the scheduled hearing, 
the veteran indicated that he would be unable to attend and 
withdrew his request for a hearing.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision has been accomplished.

2.  The veteran is able to perform the basic functions of 
self-care and is not so helpless as to need the regular aid 
and attendance of another individual.

3.  The veteran is not substantially confined to his house 
nor does he have a single disability ratable at 100 percent, 
along with other unrelated disabilities that combine to at 
least 60 percent.

4.  In an April 2004 letter, the veteran's daughter indicated 
that the veteran paid her $440 per month to cover expenses 
associated with room and board and electrical, heating and 
cable usage.

5.  There is no authority (legal, regulatory or case law) 
that provides that expenses associated with room and board, 
and electrical, heating and cable bills are medical expenses 
or any other type of expense that can reduce countable income 
for pension purposes.


CONCLUSIONS OF LAW
1.  The criteria for an award of SMP based on A&A have not 
been met.  38 U.S.C.A. §§ 1114, 1502, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2004).

2.  The criteria for an award of SMP based on housebound 
status have not been met.  38 U.S.C.A. §§ 1114, 1502, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.351(d) (2004). 

3.  As living expenses to include room and board, and 
heating, electric and cable bills may not be used to reduce 
the veteran's countable income for pension purposes, the 
claim lacks legal merit.  38 U.S.C.A. §§ 1503, 1521 (West 
2002); 38 C.F.R. §§ 3.271, 3.272, 3.273 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  SMP based on A&A or on Housebound Status 

A..  Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA) in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are set forth at 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  The VCAA and its 
implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and include enhanced duties to notify 
a claimant for VA benefits. 

Considering the claim for SMP in light of the above, the 
Board finds that all notification and development action 
needed to render a fair decision on that claim has been 
accomplished. 

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In March 2003, the RO denied the veteran's 
claim for SMP based on the need for A&A or housebound status.  
The veteran was properly notified of the aforementioned 
decision as well as the reasoning behind the decision.  The 
Board concludes that the discussions in the March 2003 RO 
decision, statement of the case (issued in October 2003), and 
numerous letters over the years (including the February 2003 
VCAA letter) informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  Specifically, the Board 
concludes that the RO decision, SOC, and various letters 
informed him of:  why the evidence on file was insufficient 
to grant SMP; what evidence the record revealed; what VA was 
doing to develop the claim; and what information and evidence 
was needed to substantiate his claim.  The February 2003 VCAA 
letter specifically informed him of what he should do in 
support of the claim, where to send the evidence, and what he 
should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant appeal, while a VCAA 
letter was issued prior to the RO decision that denied the 
claim; as such, no prejudice to the veteran has occurred.  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  Under 
the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim." 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record, and all available pertinent medical 
records are on file.  In sum, the Board finds that the record 
contains sufficient evidence to make a decision on the claim.  
VA has fulfilled its duty to assist with regard to the 
veteran's claim. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that a decision on 
the claim for SMP, at this juncture, is appropriate.

B.  Factual Background

VA and private medical records, dated in the 1990s onward, 
show that the veteran was treated for heart, psychiatric, and 
prostate problems, and diabetes among other things.
 
In his April 2001 application, the veteran indicated he had 
the following disabilities: a heart condition, diabetes, and 
arthritis.  He indicated that he had completed high school.

In May 2001, the RO granted the veteran's claim for pension. 

A November 2002 VA aid and attendance examination report 
shows that the veteran had a slightly flexed posture.  The 
examiner  noted that he had no restrictions of the upper or 
lower extremities, or spine, trunk, or neck.  Also noted were 
that the veteran had moderate depression, was very hard of 
hearing, had nocturia and frequency, and required some help 
with meal preparation.  He was otherwise noted as being 
fairly independent, according to his daughter.  The examiner 
noted that the veteran was to walk 1 block without the 
assistance of another person.  It was noted that he did not 
use canes, crutches, or walkers for aid in locomotion.  The 
examiner diagnosed depression, diabetes, hypertension, 
hearing problems, chronic renal failure, and moderate mitral 
regurgitation and aortal insufficiency, and opined that that 
daily skilled services were not indicated.  



C.  Analysis

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for A&A or by reason of 
being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.351(a)(1).  The need for A&A means helplessness or being so 
nearly helpless as to require the regular A&A of another 
person.  38 C.F.R. § 3.351(b).  A veteran will be considered 
in need of regular A&A if he (1) is blind or so nearly blind 
as to have corrected visual acuity of 5/200, or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for A&A under the criteria set forth in 38 
C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular A&A (38 C.F.R. § 3.351(c)(3)): inability 
of a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular A&A, not that there is a constant 
need.  Determinations that a veteran is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others. 38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1, 1999) held that 
it was mandatory for the VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); that eligibility required 
at least 1 of the enumerated factors to be present; and that, 
because the regulation provides that the "particular personal 
function" which a veteran is unable to perform should be 
considered in connection with his condition as a whole, the 
"particular personal function" must be one of the enumerated 
factors.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular A&A shall be as prescribed in 38 U.S.C.A. § 1521(e) 
if, in addition to having a single permanent disability rated 
100 percent disabling under the Schedule for Rating 
Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17) a veteran: (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

In this case, the veteran contends that he is entitled to SMP 
based on A&A or housebound status, due to his hypertension, 
diabetes, and arthritis, which disable him severely and make 
him dependent upon outside help for normal living.  

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that neither the 
criteria for SMP based on A&A nor on housebound status are 
met.

First, the evidence does not show that any disability 
affecting the veteran renders him so helpless that he 
requires the regular A&A of another person.  The November 
2002 VA aid and attendance examination revealed no complaints 
or findings of any visual impairment.  Further, the veteran 
is not residing in a nursing home facility but resides in his 
own home.  Following a thorough examination, the November 
2002 VA examiner specifically assessed that the veteran did 
not require daily skilled services.  Notably, the veteran's 
daughter agreed, indicating that the veteran was fairly 
independent but needed some assistance with meal preparation.  

On examination in November 2002, there were no indications 
that the veteran was unable to dress or bathe himself.  The 
veteran was noted as being able to walk 1 block without the 
assistance of another person.  It was noted that he did not 
use a cane, crutches or a walker.  It was noted that he was 
able to leave the home and could walk for short distances.  
There was no evidence of any upper extremity restriction, 
which could potentially prevent him from:  gripping, 
executing fine movements, feeding himself, buttoning 
clothing, shaving, and attending to the needs of nature.  The 
examiner specifically remarked that the veteran had no 
restriction of the upper or lower extremities or the spine, 
neck or trunk, and concluded that the he did not require 
daily skilled services. 

Although the veteran reports, and the record confirms, that 
he has limited endurance, the Board finds that his overall 
disability picture does not prevent him from protecting 
himself from the hazards or dangers incident to his daily 
environment.  The 2002 medical evidence in this case contains 
no evidence of an inability to perform nearly all of the 
functions associated with daily living, and the veteran is 
not bedridden.  Under these circumstances, the criteria for 
SMP based on A&A are not met.

With respect to the question of entitlement to SMP based on 
housebound status, the Board initially observes that this 
benefit is contingent, in part, upon a showing that a 
disability is ratable at 100 percent.  In this case, the 
veteran has hypertension, heart problems, hearing loss, 
depression, diabetes, and arthritis, among other problems.  
He does not, however, have a single disability that is rated 
at 100 percent, and others disabilities that are rated 60 
percent or more; thus, he lacks the basic requirement for 
entitlement for SMP based on housebound status.  Moreover, 
the 2002 examiner noted that the veteran was able to leave 
the home, and walk at least 1 block.  Given this, it cannot 
be concluded that he is permanently bedridden.  Rather, he is 
largely independent and capable of leaving his home or the 
immediate premises as needed; clearly, then, he is not 
housebound.  Since the prerequisites for housebound benefits 
have not been met, an award of SMP based on housebound status 
is not warranted.

For all the foregoing reasons, the appeal on the claim for 
SMP based on A&A or housebound status must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine. However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

II.  Countable Income Claim

A.  Duties to Notify and Assist

In this case, the veteran has been notified of the reasons 
for the denial of his claim, and has been given notice of the 
laws and regulations governing the claim.  The Board finds 
that these actions are sufficient to satisfy any duties to 
notify and assist owed the veteran.  As will be explained 
below, the claim lacks legal merit; hence, the duties to 
notify and assist imposed by the VCAA are not applicable in 
this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

B.  Analysis

Improved pension benefits are based upon countable annualized 
income, which must be below certain specified annualized 
income limits.  In addition, pension payments are reduced on 
a dollar-for-dollar basis below the established annual limit 
by the claimant's actual countable annual income.  38 
U.S.C.A. § 1521.  Payments of any kind from any source are 
countable as income for improved pension purposes unless 
specifically excluded by regulation.  38 C.F.R. § 3.271.  

Maintenance furnished by a relative, friend, or a charitable 
organization (civic or governmental) will not be considered 
income.  Where the individual is maintained in a rest home or 
other community institution or facility, public, or private, 
because of impaired health or advanced age, money paid to the 
home or the individual to cover the cost of maintenance will 
not be considered income, regardless of whether it is 
furnished by a relative, friend, or charitable organization.  
The expense of maintenance is not deductible if it is paid 
from the individual's income.  38 C.F.R. § 3.272(b).

Medical expenses in excess of five percent of the maximum 
annual pension rate, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§3.272(g)(1)(iii).  

In a May 2003 statement to the RO, the veteran indicated he 
resided with his daughter as he could not independently care 
for himself. 

In an April 2004 letter, the veteran's daughter indicated 
that she was paid $440 each month to cover living expenses, 
room and board, heating, cable, and electrical bills. 

The Board must deny the veteran's claim as there is no 
authority in the law, regulations, or in the Court's 
jurisprudence which provides that living expenses to include 
room and board, and electrical, heating, and cable bills are 
"medical expenses" or any other type of excludable income, 
including maintenance, for pension purposes, where the 
veteran is not in receipt of SMP based on aid and attendance 
or housebound status, and who resides in the home of a family 
member.  

Clearly, living expenses associated with room and board, 
heating, cable, and electrical bills may not be considered 
medical expenses as none are associated, even peripherally, 
with medical matters.  While the veteran has indicated that 
he is unable care for himself and relies on his daughter to 
care for him, the medical evidence suggests otherwise, as 
discussed above.  The veteran's overall disability does not 
prevent him from protecting himself from the hazards or 
dangers incident to his daily environment.  There is no 
evidence of an inability to perform nearly all of the 
functions associated with daily living, and the veteran is 
not bedridden.  Instead, as discussed above, he is largely 
independent and capable of leaving his home or the immediate 
premises as needed.  

Further, even if it were to be assumed, for the sake of 
argument, that the veteran's daughter did indeed provide 
"maintenance," related costs are not excluded as they are 
in fact paid from the veteran's income.  See 38 C.F.R. 
§ 3.272(b).  Again, the veteran's daughter has indicated that 
she receives $440 from the veteran on a monthly basis. 

In sum, there is no legal support for the veteran's claim.  
Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

SMP, based on the need for aid and attendance or on 
housebound status, is denied.

As living expenses to include room and board, and heating, 
electric and cable bills cannot be used to reduce countable 
income for pension purposes, the claim is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


